Citation Nr: 1702959	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  14-34 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for traumatic brain injury (TBI), to include as secondary to service-connected migraine headaches.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected ischemic heart disease, posttraumatic stress disorder (PTSD), and migraine headaches.

3.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served in the United States Marine Corps from November 1965 to March 1968, including in the Republic of Vietnam.  His decorations include the Navy Commendation Medal with Combat V Device and the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In November 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of 1) entitlement to service connection for TBI, to include as secondary to service-connected migraine headaches, and 2) entitlement to service connection for hypertension, to include as secondary to service-connected ischemic heart disease, PTSD, and migraine headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

Migraine headaches had their onset in service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for migraine headaches have been met.  38 U.S.C.A. §§ 1101, 1110, 1137, 1154(a), (b), 5107(b) (West 2014); 38 U.S.C.A. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran contends in his November 2016 videoconference hearing testimony that he did not experience any migraine headaches prior to service.  See transcript, p. 7.  He further testified that he began experiencing migraine headaches directly after a hand grenade explosion during his service in Vietnam, and he has continued to experience migraine headaches ever since.  Id., pp. 7-8, 15-16.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

First, the Veteran has a current diagnosis of migraine headaches, provided in March 2013 by a VA clinician.

Second, the Board finds that the Veteran experienced an injury in service.  In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) (West 2002) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat veteran not only is the combat injury presumed, but so is the disability that resulted during service from the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, there must be the evidence of a current disability and a causal relationship between the current disability and the in-service combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Here, the Veteran testified in November 2016 that he began experiencing migraine headaches directly after a hand grenade explosion during his service in Vietnam.  See transcript, pp. 7-8, 15-16.  As this occurred during combat in Vietnam, and as the Veteran's combat service has been verified in his DD Form 215, the presumption in Reeves applies and the in-service injury is established. 

Third, the Veteran has provided competent and credible testimony to the effect that he has experienced migraine headaches ever since the hand grenade explosion during his service in Vietnam.  See transcript, pp. 7-8, 15-16.  The credibility of his report of continuing migraine headaches since service is bolstered by the fact that he reported these same ongoing symptoms since service to his treating VA clinician, including in July 2012.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to clinicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  The credibility of the Veteran's testimony is further bolstered by the statement of his fellow veteran, R.J., who reports that the Veteran suffered from headaches from combat, and has had headaches during the more than 50 years that he has known the Veteran since their service together.

Based on the above, the Board finds that the evidence is at least in equipoise as to whether the Veteran's migraine headaches are related to service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for migraine headaches.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for migraine headaches is granted.


REMAND

Remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Moreover, once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

With respect to service connection for TBI, the Veteran testified in November 2016 that his TBI is due to a grenade explosion in service.  See transcript, p. 6.  However, a VA examiner found in November 2012 that the Veteran did not have a TBI.

With respect to service connection for hypertension, the Veteran testified that it could be due to exposure to Agent Orange from his service in Vietnam, to toxins from Camp Lejeune, or from his service-connected PTSD.  Id., p. 19.  However, a VA examiner found in November 2012 that the Veteran's primary essential hypertension has no identifiable cause.

As the Veteran is now service-connected for his migraine headaches, remand is required in order to obtain a medical opinion as to whether his TBI and hypertension are due to those headaches, as well.

As the appeal is being remanded for development, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received for his hypertension and TBI, and take appropriate measures to obtain those records.  Any additional, pertinent VA treatment records should either be made accessible electronically or be printed and added to the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his hypertension and TBI that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge of the nature and onset of his hypertension and TBI.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  After associating any pertinent, outstanding records, the Veteran should be scheduled for an appropriate VA examination to determine the nature, extent, onset and etiology of his claimed TBI.  The claims folder should be made available and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.

The examiner should rule in or out a diagnosis of TBI, and explain the reason for the determination.

If TBI is diagnosed, the examiner must opine as to:

a) whether it is at least as likely as not that the disorder is related to or had its onset during service;
b) whether it is at least as likely as not that the disorder is related to the Veteran's presumed in-service exposure to contaminated water while serving at Camp Lejeune, North Carolina;
c) whether it is at least as likely as not that the disorder is related to the Veteran's presumed in-service exposure to herbicides in Vietnam, including 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram;
d) whether it is at least as likely as not that the disorder was caused by his service-connected migraine headaches; or
e) whether it is at least as likely as not that the disorder was aggravated beyond the natural progress of the disease by his service-connected migraine headaches.

In offering these opinions, the examiner should consider the following documents:

* The Veteran's lay statements and November 2016 videoconference hearing testimony, described above; and

* The November 2012 VA TBI examination report.

The examiner should give a reasoned explanation for all opinions provided.  If the examiner is unable to provide a medical opinion, then he or she should provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  All findings and conclusions should be set forth in a legible report.

4.  After associating any pertinent, outstanding records, the Veteran should be scheduled for an appropriate VA examination to determine the nature, extent, onset and etiology of his claimed hypertension.  The claims folder should be made available and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.

The examiner must opine as to:

a) whether it is at least as likely as not that the disorder is related to or had its onset during service;
b) whether it is at least as likely as not that the disorder is related to the Veteran's presumed in-service exposure to contaminated water while serving at Camp Lejeune, North Carolina;
c) whether it is at least as likely as not that the disorder is related to the Veteran's presumed in-service exposure to herbicides in Vietnam, including 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram;
d) whether it is at least as likely as not that the disorder was caused by his service-connected migraine headaches, PTSD, ischemic heart disease, or any combination thereof; or 
e) whether it is at least as likely as not that the disorder was aggravated beyond the natural progress of the disease by his service-connected migraine headaches, PTSD, ischemic heart disease, or any combination thereof.

In offering these opinions, the examiner should consider the following documents:

* The Veteran's lay statements and November 2016 videoconference hearing testimony, described above; and

* The November 2012 VA hypertension examination report.

The examiner should give a reasoned explanation for all opinions provided.  If the examiner is unable to provide a medical opinion, then he or she should provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  All findings and conclusions should be set forth in a legible report.

5.  Then readjudicate the appeal of the issues of entitlement to service connection for TBI, to include as secondary to service-connected migraine headaches; and entitlement to service connection for hypertension, to include as secondary to service-connected ischemic heart disease, PTSD, and migraine headaches.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


